UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6703



DANARDIS MITCHELL,

                                            Petitioner - Appellant,

          versus


BEAUFORT COUNTY DETENTION CENTER; STATE OF
SOUTH CAROLINA, Director,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Joseph F. Anderson, Jr., Chief
District Judge. (6:07-cv-00382-JFA)


Submitted:   September 13, 2007        Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Danardis Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Danardis Mitchell, a state pre-trial detainee, seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2000) petition.    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Mitchell has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED




                               - 2 -